Citation Nr: 1455722	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), also claimed as stress.

2.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for chronic fatigue syndrome, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has recharacterized the issues on the title page in light of the Veteran's indication, during his Board hearing, that he wished to incorporate his claim for service connection for "stress" into his claim for service connection for PTSD.  

The Board notes that, regardless of the determinations reached by the RO in October 2009 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issues of entitlement to service connection for PTSD and whether new and material evidence has been received to reopen a claim for service connection for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO denied the Veteran's claim for service connection for chronic fatigue syndrome; the Veteran did not appeal or submit new and material evidence during the appeal period. 

2.  Evidence added to the record since the May 2008 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for chronic fatigue syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in an August 2009 letter. 

The Veteran received all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim.  The evidence associated with the file includes service treatment records (STRs) and VA and private treatment records.  The Board notes that the Veteran has asserted that STRs from his period of deployment are not associated with his claims file.  However, the Veteran testified during his Board hearing that he did not receive treatment in service for the symptoms he has characterized as chronic fatigue syndrome.  Thus, the Board finds that remanding that issue to attempt to obtain additional STRs would unnecessarily delay its adjudication.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  The Board also notes that, as new and material evidence has not been submitted to reopen the Veteran's claim for service connection for chronic fatigue syndrome, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to his symptomatology and treatment history.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and assist have been satisfied, and will proceed to the merits of the Veteran's claim.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim of entitlement to service connection for chronic fatigue syndrome was initially denied by way of a May 2008 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist.  Id.

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the May 2008 rating decision included STRs, VA treatment records, lay statements, and private treatment records.  Service connection for chronic fatigue syndrome was denied in that rating decision because there was no evidence showing that the Veteran had a current diagnosis of chronic fatigue syndrome and no evidence showing that such a condition, if diagnosed, occurred in or was caused by the Veteran's active military service. 

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claim of service connection for chronic fatigue syndrome.  

The evidence received since the prior final denial includes VA treatment records, VA PTSD and back examinations, and the Veteran's hearing testimony.  Although all of that evidence is new, none of it is material.  The medical evidence does not contain a diagnosis of chronic fatigue syndrome, complaints of or treatment for chronic fatigue syndrome, or medical opinions related to that condition.  Turning to the hearing testimony, although the Veteran listed various symptoms that he attributed to chronic fatigue syndrome and which he stated he had reported to his care providers in the past, his testimony does not relate to an unestablished fact necessary to substantiate his claim; namely, the presence of a current diagnosis of chronic fatigue syndrome, onset of chronic fatigue syndrome in service, or a causal link between service and a currently diagnosed disability.  Indeed, the Veteran also testified during his hearing that he has never been diagnosed with chronic fatigue syndrome, that he received no treatment for fatigue while in service, and that he did not seek treatment for the symptoms he described until after his discharge.

In short, as the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previously denied claim is not reopened.  Thus, the appeal is denied.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for chronic fatigue syndrome is not reopened, and the benefit sought on appeal is denied.


REMAND

The Veteran is also seeking service connection for PTSD and to reopen a claim 
for service connection for migraine headaches.  The Board finds that additional development is necessary prior to appellate review of those claims.

The Veteran indicated during his hearing that the STRs associated with his claims file do not include treatment records from the time of his deployment to Southwest Asia.  The Veteran testified that he sought treatment for headaches during that time period, and that such treatment was documented.  He also indicated he was deployed with another unit, and suggested that this fact may have caused the STRs to be misplaced.  On remand, therefore, an attempt to obtain any STRs from the Veteran's period of deployment in Southwest Asia should be made.

Regarding his claim for service connection for PTSD, the Veteran was afforded a VA PTSD examination in June 2012.  The examiner found that the Veteran's symptoms were not consistent with a diagnosis of PTSD, and diagnosed him with alcohol dependence, only.  However, she did note that he had other mental health symptoms that might improve without alcohol or get worse.  The Veteran testified during his hearing that he was continuing to seek treatment for mental health issues and that he experienced symptoms of depression and anxiety.  As such, the Board finds another VA examination would aid in addressing the Veteran's claim. 

Finally, the Veteran indicated during his hearing that he received treatment for headaches at a private facility he had not previously identified.  On remand, the Veteran should be asked to fully identify that care provider, so that VA may attempt to obtain any relevant, outstanding treatment records.  Updated VA treatment records and records from the Veteran's previously identified private primary care physician should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a release form with the full name and address of the private health care provider, identified as People's Clinic (potentially People's Health Centers) in Manchester, Missouri, that treated him for migraine headaches in 1992.  In addition, ask him to complete a release form for his current primary care physician, identified during his hearing, so that updated treatment records from that facility may be requested.  After securing the necessary releases, request any records that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dated from July 2009 to the present.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to identify the unit to which he was assigned during his deployment to Southeast Asia.  Attempt to obtain, through official sources, all available STRs from the Veteran's period of deployment.  If no records can be obtained, the claims file should be annotated to reflect that further efforts to obtain those records would be futile, and the Veteran notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the nature of any current psychiatric disability and to obtain an opinion as to whether such is possibly related to service.  All indicated tests should be conducted and all findings reported in detail.  The claims file must be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as 
to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability had its onset in service or is otherwise related   to service.  The examiner should provide the medical  basis for all conclusions reached.  If the examiner is unable to furnish the requested opinion without resorting to speculation, then he or she must explain what facts cannot be determined and why.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits 
sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


